DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/05/2022.	
3.	Claims 1, 3-4, 7, 10-14, 17-18, 20, 24-30 are pending. Claims 1, 3-4, 7,10, 24-30  are under examination on the merits. Claims 1, 3-4,10-12, 18 are amended. Claims 5, 15, 21 are cancelled.  Claims 24-20 are newly added.  Claims 2, 6, 8-9, 16, 19, 22-23  are previously cancelled. Claims 11-14, 17-18, 20 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3-4, 7,10, 24-20  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
  
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 1, 3-4, 7,10, 24-20  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation "a produced water saturated with carbon dioxide" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-4, 7,10, 24-20  being depended on claim 1 are rejected as well. 


8.	Claims 1, 3-4, 7,10, 24-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “combining urine and a polyoxylated compound with a produced water saturated with carbon dioxide and further comprising a hydrocarbon”, wherein applicants fails to articulate by sufficiently distinct functional language, if the combining step is 1) urine, 2) a polyoxylated compound with a produced water saturated with carbon dioxide, and 3) a hydrocarbon or hydrocarbon is part of the produced water saturated with carbon dioxide,, thus claim 1 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope and the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim. Claims 3-4, 7,10, 24-20  being depended on claim 1 are rejected as well. 
  For the purpose of examination against the prior art the preamble of claim 1 is construed to recites ” combining urine, and a polyoxylated compound with the produced water saturated with carbon dioxide comprises a hydrocarbon”. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-4, 7, 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schacht et al. (US Pat. No. 2012/0172277 A1, hereinafter “Schacht”) in view of Noor et al. (Thermodynamic Characteristics of Camel’s Urine as an Inhibitor for Mild Steel in 1.5 M H2SO4 Acid Solution, American Journal of Applied Sciences 8 (12): 1353-1362, 2011, hereinafter “Noor”), and James M. Paul (US Pat. No. 5,146,988, hereinafter “Paul”).

Regarding claims 1,3-4,27,30: Schacht teaches a method of inhibiting corrosion (Page 4, [0061]) comprising: combining a first composition with a produced water to produce a corrosion inhibitor composition, the first composition comprising urea and a polyoxylated compound (Page 4, [0066]-[0067]; Page 5, [0076], Table 1; Pages 7-8, Claim 1, 3, 9), and contacting a metal containment (Page 4, [0060]) comprising carbon steel with the corrosion inhibitor composition (Page 4, [0069]). Schacht does not expressly teach i) the first composition comprising urine, wherein the urine comprises water, creatinine, uric acid, and urea, wherein the concentration of urine solids in the corrosion inhibitor composition is 0.1 to 10000 ppm by weight, and ii) the produces water is saturated with carbon dioxide, comprises a hydrocarbon. 
 Referring to i), however, Noor teaches the corrosion inhibition of mild steel in 1.5 M H2SO4by Camel’s Urine (CU) addition in absence and presence of low (1%) and high (10%) (Page 1354, left Col., Surface morphology studies, 2nd paragraph, lines 1-7), wherein the CU constituents urea, uric acid, creatinine, chloride, phosphate, sulphate (Page 1360, right Col. Table 5) with benefit of providing the surface morphology of mild steel in absence and presence of inhibitor which reveal that with increasing both CU concentration and solution temperature, mild steel surface is modified and looks smooth. Good correlation between the inhibitor constituents and its inhibitory action is obtained (Page 1353, Abstract, lines 11-14). 
Referring to ii), Paul teaches a method of dissolving a calcium sulfate wellbore scale which comprises contacting the scale in the wellbore with a solution consisting essentially of carbon dioxide dissolved in water (Col. 3, Claim 1), wherein the solution of carbon dioxide 
In an analogous art of inhibiting corrosion composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the amount of urea in the inhibiting corrosion composition by Schacht, so as to include specific the concentration of urine solids in the corrosion inhibitor as taught by Noor, and would have been motivated to do so with reasonable expectation that this would result in providing the surface morphology of mild steel in absence and presence of inhibitor which reveal that with increasing both CU concentration and solution temperature, mild steel surface is modified and looks smooth. Good correlation between the inhibitor constituents and its inhibitory action is obtained as suggested by Noor (Page 1353, Abstract, lines 11-14). 
In an analogous art of corrosion inhibiting corrosion composition comprising urine, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the corrosion inhibiting corrosion composition by Schacht, so as to include the produces water which is saturated with carbon dioxide comprises a hydrocarbon as taught by Paul, and would have been motivated to do so with reasonable expectation that this would result in providing a method of removing calcium sulfate scale deposits from wells and particularly a one-step chemical conversion of the calcium sulfate scale to an acid soluble calcium carbonate scale and subsequent in situ dissolution of the calcium carbonate scale as suggested by Paul (Col.1, lines 5-11). Therefore it is prima facie obvious that urea (i.e., urine derivative) and urine are considered to be equivalent (exchangeable), it is held that substitution of art recognized equivalents is within the level of ordinary skill in the art. (MPEP § 2144.06).    

Regarding claim 7: Schacht teaches the method of inhibiting corrosion (Page 4, [0061]), wherein the corrosion inhibitor further comprises a biocide (Page 4, [0071]).  

Regarding claim 25: The disclosure of Schacht in view of Noor, and Paul is adequately set forth in paragraph above and is incorporated herein by reference. Paul teaches the produced water comprises calcium ions, hydrogen carbonate ions, sulfate ions, or any combination thereof (Col., 3, lines 40-51; Col. 4, lines 3-9, Claim 2). 

	Regarding claim 26: Schacht teaches the method of inhibiting corrosion (Page 4, [0061]), wherein the produced water comprises less than 5 wt% of the hydrocarbon (i.e., 0.0 wt% of hydrocarbon) (Page 4, [0063]).  Paul teaches produced water comprises less than 5 wt% of the hydrocarbon (Col. 3, lines 27-39). 

	Regarding claims 28-29: Schacht teaches the method of inhibiting corrosion (Page 4, [0061]), wherein the produced water contacts the carbon steel before the combining (Page 4, [0063]). Schacht does not expressly teach the combining is before the produced water contacts the carbon steel.
	 However, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since changing the order of steps does not render a claimed process non-obvious over the prior art, see Exparte Rubin, 128 USPQ 440,441,442 (POBA 1959). Pertaining to the order of steps, applicant has not demonstrated the criticality of the order of combining the ingredients as the end result is a . 

11.	Claims 7,10 are rejected under 35 U.S.C. 103 as being unpatentable over Schacht et al. (US Pat. No. 2012/0172277 A1, hereinafter “Schacht”) in view of Noor et al. (Thermodynamic Characteristics of Camel’s Urine as an Inhibitor for Mild Steel in 1.5 M H2SO4 Acid Solution, American Journal of Applied Sciences 8 (12): 1353-1362, 2011, hereinafter “Noor”), and James M. Paul (US Pat. No. 5,146,988, hereinafter “Paul”) as applied to claim 1 above, and further in view of Lavania et al. (Efficacy of natural biocide on control of microbial induced corrosion in oil pipelines mediated by Desulfovibrio vulgaris and Desulfovibrio gigas, Journal of Environmental Sciences 2011, 23(8) 1394–1402; hereinafter “Lavania”)

Regarding claims 7,10: The disclosure of Schacht in view of Noor, and Paul is adequately set forth in paragraph 10 above and is incorporated herein by reference. Schacht in view of Noor, and Paul does not expressly teach the carbon steel comprises about 0.1 wt% to 2.1 wt% of carbon, and the corrosion inhibitor further comprises a biocide.
	However, Lavania teaches a method of inhibiting corrosion (Page 1394, Abstract, lines 1-8) comprising transporting a first composition comprising cow urine from a plant (Page 1395, left Col.,1.4 Selection of biocides against TERIM1, lines 15-18; Page 1396, right Col., 2.2 Characterization of cow urine, 3rd paragraph, lines 1-6) to a second location (Page 1396, left Col.,1.5 Laboratory testing for controlling MIC, 1st paragraph, lines 1-20), combining the first composition with a produced water at the second  location (Page 1396, left Col., 1.5 Laboratory testing for controlling MIC, 1st  paragraph, lines 1-20) to produce a corrosion inhibitor composition (Page 1398, Table 1), and contacting a metal containment comprising carbon steel with the corrosion inhibitor composition (Page 1396, left Col., 1.5 Laboratory testing for controlling MIC, 1st  paragraph, lines 1-20). Lavania teaches the method of inhibiting corrosion st  paragraph, lines 1-20).  Lavania further teaches the method of inhibiting corrosion (Page 1394, Abstract, lines 1-8), whereby the efficacy of a natural biocide with four chemical tetrakishydroxymethyl phosphonium sulfonate, benzyl trimethyl ammonium chloride, and formaldehyde, glutaraldehyde with benefit of providing to control microbial induced corrosion in oil pipelines is compared (Page 1394, Abstract, lines 1-2). 
In an analogous art of corrosion inhibiting corrosion composition comprising urine, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the corrosion inhibiting corrosion composition by Schacht, so as to include a biocide as taught by Lavania, and would have been motivated to do so with reasonable expectation that this would result in providing to control microbial induced corrosion in oil pipelines is compared as suggested by Lavania (Page 1394, Abstract, lines 1-2). 
It is held that it is prima facie obvious  before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

12.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schacht et al. (US Pat. No. 2012/0172277 A1, hereinafter “Schacht”) in view of Noor et al. (Thermodynamic Characteristics of Camel’s Urine as an Inhibitor for Mild Steel in 1.5 M H2SO4 Acid Solution, American Journal of Applied Sciences 8 (12): 1353-1362, 2011, hereinafter “Noor”), and James M. Paul (US Pat. No. 5,146,988, hereinafter “Paul”) as applied to claim 1 above, and further in view of Hughes et al. (US Pat. No. 3,008,898, hereafter “Hughes”).
Regarding claim 24: The disclosure of Schacht in view of Noor, and Paul is adequately set forth in paragraph 10 above and is incorporated herein by reference. Schacht teaches the aqueous solutions in accordance with embodiments may also contain other components, if this appears to be desirable (Page 4, [0070]). In addition to the main components other additives may be added to the compositions depending upon the soils to be removed, the stainless steel or other material to be cleaned, the requiring inhibiting affects, the desired final surface properties and the waste disposal requirements and economic considerations (Page 4, [0071]). Additive includes surfactants in order to encourage a simultaneous cleaning and degreasing effect, and to ensure satisfactory wetting of the surfaces being treated with the acid cleaning composition (Page 4, [0070]), wetting agents to lower solution surface tension, solvents to aid in the removal of hydrophobic soils, defoamers to prevent foam or foam buildup on solution surface, thickeners (acid stable) to allow the cleaner to adhere (cling to vertical surface), passivators to protect the surface from environmental attack, and biocides to control odor problems and kill harmful bacteria. Dyes and other components may also be added (Page 4, [0071]). Schacht does not expressly teach the method further comprises adding a corrosion inhibitor compound to the produced water, the corrosion inhibitor compound being selected from an imidazoline compound.
	However, Hughes teaches inhibiting corrosion of metals, and more particularly relates to an improved composition and process for the prevention of corrosion in natural gas production, collection and distribution systems (Col. 1, lines 12-15) using imidazoline-imidazoline guanyli- mine compound possesses unexpected and superior corrosion inhibiting properties (Col. 1, lines 65-67; Col. 7, lines 24-41 , Claim 1) with benefit of providing new compounds which have been found to be uniquely effective as corrosion inhibitors (Col. 1, lines 68-71).
In an analogous art of corrosion inhibiting corrosion composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the corrosion inhibiting corrosion composition by Schacht, so as to include adding a corrosion inhibitor compound such as an imidazoline compound to the produced water as taught by Hughes, and would have been motivated to do so with reasonable expectation that this would result in providing new compounds which have been found to be uniquely effective as corrosion inhibitors as suggested by Hughes
 (Col. 1, lines 68-71).
It is held that it is prima facie obvious  before the effective filing date of the claimed invention to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
13.	Applicant’s arguments with respect to claims 1, 3-4, 7,10, 24-30  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/01/2022